Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraphs [0072] and [0073] the step 1008 does not match the step 1008 in the flow chart of figure 6 and there is no step 1010 in figure 6 as described in paragraph [0073], however the step 1010 in paragraph [0073] does seem to match the step 1008 in figure 6.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the inclined collet surface 319 as described in paragraph [0121] does not appear to be labeled in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melville (5,461,793).
The device as claimed is disclosed by Melville with a self-centering insert having a centerline; and a laser beam emitter 9 attached to the self-centering insert, wherein the laser beam emitter is configured to emit a laser beam having an axis that is concentric to the centerline of the self-centering insert.
With respect to claim 2 Melville discloses the laser beam emitter 9 is configured to emit a laser beam with an axis of the emitted laser beam that is concentric to the centerline of the self-centering insert to 5 µm or less (figure 1).
With respect to claim 15 Melville discloses the method as claimed including the steps of centering an insert within a hole having a centerline (Figure 1); emitting a laser beam (Figure 6) from a laser beam emitter 9 attached to the insert, wherein an axis of the emitted laser beam is concentric to the centerline of the insert (Figure 1); sensing the location 38 of the emitted laser beam at multiple distances from the laser beam emitter (Figure 7); and determining 38 three-dimensional coordinates of the centerline of the self-centering insert from the sensed location of the emitted laser beam at multiple locations (Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melville (5,461,793) in view of Piasse et al (2010/0114521).
The device as claimed is disclosed by Melville as stated in the rejection recited above for claims 1, 2, and 15, but lacks the self-centering insert comprises a radially expandable bushing and in claim 4 specifically expandable bellows.
Piasse et al teaches using expandable bellows 716 to center an item in a hole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the centering arms of Melville .
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melville (5,461,793) in view of Tanay (8,806,764).
The device as claimed is disclosed by Melville as stated in the rejection recited above for claims 1, 2, and 15, but lacks the self-centering insert comprises a radially expandable bushing and in claim 5 specifically expandable collet.
Tanay teaches using expandable bellows 132 to center an item in a hole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the centering arms of Melville with expandable bellows as taught by Tanay as an alternative means to center a device in a hole.
Claims 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melville (5,461,793) in view of Berg et al (2010/0107429).
The method as claimed is disclosed by Melville as stated in the rejection recited above for claims 1, 2, and 15, but lacks modulating a power of the emitted laser beam; and extracting a signal from the modulated power of the emitted laser beam and correlating the signal with the status of the hole location target or the status of the laser beam emitter.
Berg et al teaches modulating (claim 13) signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the old and well known modulation of the power of a laser in Melville as taught by Berg et al to send a signal indicating the status of the hole location target or the status of the laser beam emitter.
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The device as claimed in claims 6-14 is not disclosed or taught by the prior art with an optical system sensing the location of the emitted laser beam at multiple distances from the laser beam emitter; and a computer system configured to determine three-dimensional coordinates of the centerline of the self-centering insert from the sensed locations of the emitted laser beam along with the remaining limitations of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855